Raymond Wright filed in the Columbiana Common Pleas a petition setting forth a cause of action for libel, naming the Lyle Publishing Company as defendant. The sheriff served summons upon one, Thompson, President of the Lyle Printing Co. The Printing Co. filed a motion to set aside the return of the service summons. Subsequently Wright filed a motion for leave to amend his petition, summons and the return by correcting and changing the word “publishing” to “printing” in the name of the defendant. This motion of Wright was overruled by the Common Pleas and that of the Lyle Publishing Co. sustained.
Wright prosecuted error and the Court _ of Appeals reversed the Common Pleas, holding that the Publishing Company’s motion should have been overruled and that of Wright sustained. The Publishing Co. contends that the real question in this case is whether or not the trial court should have permitted the amendment of the summons and the return of the sheriff, so as to bring into court a defendant who had been sued under the wrong name. I
The questions presented to the Supreme Court for consideration are:
1. Is service upon the right party under the wrong name sufficient to confer jurisdiction over the person of the defendant?
2. May Court, under 11363 GC., permit plaintiff to amend his petition, the summons, and the sheriff’s return thereon, by inserting correct name of the deefndant when he has been sued under the wrong name ?